CJF7.10.19
USAO# 201 8R00808/LNE/MCH:

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA

v. CRIMINAL NO. ELH-19-0280

JEBRIEL ALI,
a/k/a “Bril,”

*

*

*

k

* (Conspiracy to Distribute and Possess
* with the Intent to Distribute Controlled
* Substances, 21 U.S.C. § 846; Possession
* with the Intent to Distribute Narcotics,
* 21 U.S.C. § 841(a)(1); Possession of a
* Firearm in Furtherance of a Drug
* Trafficking Crime, 18 U.S.C. § 924 (c);
* Possession of a Firearm = and
* Ammunition by a Prohibited Person, 18
* US.C. §922(¢)(1); Aiding and
* .  Abetting, 18 U.S.C. § 2; Forfeiture, 18
Defendants. * U.S.C. § 924(d), 28 U.S.C. § 2461 (c))

kkk kkek

 

JAMAL RINGGOLD,
a/k/a “Mal,”

MARQUIS WEAVER,

SUPERSEDING INDICTMENT

COUNT ONE
(Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances)

The Grand Jury for the District of Maryland charges that:
Beginning on a date unknown to the Grand Jury, but no later than in or about January 2019,
and continuing until on or about the date of this Superseding Indictment, in the District of

Maryland and elsewhere, the defendants,

JEBRIEL ALI,
a/k/a “Bril,”

 

JAMAL RINGGOLD,
a/k/a “Mal,”

MARQUIS WEAVER,
and others known and unknown, did knowingly and willfully combine, conspire, confederate and
agree to distribute and possess with intent to distribute a mixture or substance containing a
detectable amount of heroin, a Schedule I controlled substance, and cocaine, a Schedule II
controlled substance, in violation of 21 U.S.C. § 841.
Quantity of Controlled Substances Involved in the Conspiracy

2. With respect to JEBRIEL ALI a/k/a “Bril,” the amount involved in the conspiracy
attributable to him as a result of his own conduct, and the conduct of other conspirators reasonably
foreseeable to him, is one kilogram or more of a mixture or substance containing a detectable
amount of heroin, all in violation of 21 U.S.C. § 841(b)(1){A).

3. With respect to I 2nd JAMAL RINGGOLD
a/k/a “Mal,” the amount involved in the conspiracy attributable to each of them as a result of their
own conduct, and the conduct of other conspirators reasonably foreseeable to them, is 100 grams
or more of a mixture or substance containing a detectable amount of heroin, all in violation of 21
U.S.C. § 841(b)(1)(B).

21 U.S.C, § 846
COUNT TWO
(Possession With the Intent to Distribute Narcotics)

The Grand Jury for the District of Maryland further charges that:
On or about March 27, 2019, in the District of Maryland, the defendant,

JEBRIEL ALI,
a/k/a “Bril,”

did knowingly, intentionally and unlawfully possess with the intent to distribute 400 grams or more
of a mixture or substance containing a detectable amount of fentanyl (N-phenyl-N-[1-(2-
phenylethyl)-4-piperidiny]] propanamide), a Schedule II controlled substance; and 100 grams or
more of a mixture or substance containing a detectable amount of heroin, a Schedule I controlled
substance.

21 U.S.C. § 841(a)(1)
18 U.S.C. §2
COUNT THREE
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime) .

The Grand Jury for the District of Maryland further charges that:
On or about March 27, 2019, in the District of Maryland, the defendant,

JEBRIEL ALI,
a/k/a “Bril,”

did knowingly possess firearms, to wit: (1) a Zastava arms Model Pap M92PV, 7.62x39 MM
semi-automatic pistol, serial #¥M92PV051800; (2) a Glock Model 19 GEN 4, 9MM Luger, semi-
automatic pistol, serial # TCE360; (3) a Sig Sauer Model P320, 9MM Luger, semi-automatic
pistol, serial # 58B009451; and (4) a SWD, Model M-11, 9MM Luger, semi-automatic pistol,
serial #890042546, in furtherance of a drug trafficking crime for which he may be prosecuted in a
court of the United States, to wit, Conspiracy to Distribute and Possess with the Intent to Distribute
Controlled Substances, in violation of Title 21, United States Code, Section 846, as alleged in
Count One of this Superseding Indictment, which is incorporated herein by reference.

“18 U.S.C. § 924(c)
18 U.S.C. §2
COUNT FOUR
(Possession of Firearm and Ammunition by a Prohibited Person)

The Grand Jury for the District of Maryland further charges that:
On or about March 27, 2019, in the District of Maryland, the defendant,

JEBRIEL ALI,
a/k/a “Bril,”

having been convicted of a crime punishable by imprisonment for a term exceeding one year, did
knowingly possess in and affecting commerce a firearm and ammunition, to wit: (1) a Zastava
arms Model Pap M92PV, 7.62x39 MM semi-automatic pistol, serial #M92PV05 1800 loaded with
30 rounds of ammunition; (2) a Glock Model 19 GEN 4, 9MM Luger, semi-automatic pistol, serial
# TCE360, M92PV051800 loaded with 25 rounds of ammunition; (3) a Sig Sauer Model P320,
OMM Luger, semi-automatic pistol, serial # 58B009451, M92PV051800 loaded with 5 rounds of
ammunition; and (4) aS WD, Model M-11, 9MM Luger, semi-automatic pistol, serial #890042546,
M92PV051 800 loaded with 22 rounds of ammunition, and did so knowingly. |

18 U.S.C. § 922(g)
COUNT FIVE
(Possession of Firearm and Ammunition by a Prohibited Person)

The Grand Jury for the District of Maryland further charges that:
On or about May 21, 2019, in the District of Maryland, the defendant,

JEBRIEL ALI,
a/k/a “Bril,”

having been convicted of a crime punishable by imprisonment for a term exceeding one year, did
knowingly possess in and affecting commerce a firearm and ammunition, to wit: (1) a Glock Model
22C, .40 caliber, fully-automatic pistol, serial number ABKH577, loaded with 29 rounds of
ammunition and did so knowingly.

18 U.S.C. § 922(g)
FORFEITURE ALLEGATION
The Grand Jury for the District of Maryland further finds that:
1. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendants
that the United States will seek forfeiture as part of any sentence in accordance with Title 21,
United States Code, Section 853, Title 18, United States Code, Section 924(d), and Title 28, United |
States Code, Section 2461(c), in the event of the defendants’ convictions under Counts One
through Five of this Superseding Indictment.
Narcotics Forfeiture
2. As a result of the offenses set forth in Counts One and Two incorporated here, the
defendants shall forfeit: |
a, any property constituting, or derived from, any proceeds obtained, directly or
indirectly, as the result of such violations; and
b. any property used or intended to be used, in any manner or part, to commit, or
to facilitate the commission of, such violations.
3. The property to be forfeited includes any funds that were furnished or intended to
be furnished in exchange for controlled substances and constitutes proceeds traceable to such
exchanges and was used or intended to be used to facilitate a violation of the Controlled Substances

Act.
Firearms Forfeiture

4. As a result of the offenses set forth in Counts Three, Four, and Five, incorporated

here, the defendants shall ‘forfeit to the United States the firearms identified in those counts and

involved in those offenses.

Substitute Assets

5. Pursuant to Title 21, United States Code, Section 853(p), if any of the property

described above as being subject to forfeiture, as a result of any act or omission by the Defendants:

a.

b.

_ cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third person;

has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been comingled with other property which cannot be subdivided

without difficulty,

it is the intent of the United States to seek forfeiture of any other property of the Defendants up to

the value of the property charged with forfeiture in the paragraphs above.

21 U.S.C. § 853

18 U.S.C. § 982(a)(1)
28 U.S.C. § 2461(c)

A TRUE BILL:

Foreperson

 

Robert kK. Hur
United States Attorney

 

Date
